UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7271


RAYMOND V. BETHEL, JR.,

                      Plaintiff – Appellant,

          v.

DEPARTMENT OF STATE POLICE SEX OFFENDER REGISTRY,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00015-HEH)


Submitted:   October 22, 2013             Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond V. Bethel, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Raymond     Bethel,    Jr.,       appeals    the     district     court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2006)

action for failure to prosecute, after he failed to comply with

a court order requiring him to return a consent to collection of

fees form or to pay the statutory filing fee.                  We affirm.

           A plaintiff’s failure to comply with a court order may

warrant involuntary dismissal of the action.                    Fed. R. Civ. P.

41(b).    We review a dismissal under Rule 41(b) for abuse of

discretion.     Ballard    v.    Carlson,      882 F.2d 93,    95   (4th    Cir.

1989).    Our review of the record reveals no abuse of discretion

in this case.     Bethel was notified that failure to comply with

the order would result in summary dismissal of his action.                          The

record discloses no evidence to support Bethel’s contention that

he   returned   the    consent   form,       notwithstanding         his   compliance

with other requirements of the same order. *

           Accordingly, we affirm the district court’s judgment.

We deny Bethel’s motions for counsel and for a show cause order.

We   dispense   with    oral    argument      because    the    facts      and    legal


      *
       We note that the district court’s decision to dismiss the
action without prejudice limited the severity of the sanction,
as it may permit Bethel to refile his action and fully comply
with the court’s fee requirements.      Cf. Hillig v. Comm’r of
Internal Revenue, 916 F.2d 171, 174 (4th Cir. 1990) (addressing
factors relevant when dismissing for failure to prosecute).



                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.


                                                                AFFIRMED




                                   3